Exhibit 10.1



J. ALEXANDER’S CORPORATION
FORM OF
STOCK OPTION CANCELLATION AGREEMENT





This STOCK OPTION CANCELLATION AGREEMENT (the “Agreement”) is by and between J.
Alexander’s Corporation, a Tennessee corporation (the “Company”), and
                                                   (“Employee”).

WHEREAS, Employee believes that it is in the best interest of the Company and
its stockholders to voluntarily cancel existing Company stock options held by
Employee set forth on Exhibit A (the “Cancelled Options”) that have relatively
low incentive or retention value at this time so that additional shares become
available for grant under the Company’s Amended and Restated 2004 Equity
Incentive Plan (the “Incentive Plan”), which the Company may use for future
equity grants to Company personnel in order to recruit, retain and motivate such
personnel; and

WHEREAS, the Company is relying upon the Employee’s surrender and cancellation
of the Cancelled Options in making administrative determinations in regard to
the Incentive Plan.

NOW, THEREFORE, the parties hereby agree as follows:

Section 1.          Cancellation of Options.  Employee hereby surrenders the
Cancelled Options for cancellation, and the Company hereby accepts such
surrender and cancellation.  By execution of this Agreement, the parties have
taken all steps necessary to cancel the Cancelled Options.

Section 2.          No Expectation or Obligation.  The Company and Employee
acknowledge and agree that the surrender and cancellation of the Cancelled
Options described herein shall be without any expectation of Employee to
receive, and without imposing any obligation on the Company to pay or grant, any
cash, equity awards or other consideration presently or in the future in regard
to the cancellation of the Cancelled Options.

Section 3.          Miscellaneous.  This Agreement contains all of the
understandings between the Company and Employee concerning the cancellation of
the options.  The Company and Employee have made no promises, agreements,
conditions, or understandings relating to this subject matter, either orally or
in writing, that are not included in this Agreement.  This Agreement may be
executed in counterparts, each of which when signed by the Company and Employee
will be deemed an original and all of which together will be deemed the same
agreement.  This Agreement shall be governed and construed exclusively in
accordance with the law of the State of Tennessee applicable to agreements to be
performed in the State of Tennessee to the extent it may apply.

--------------------------------------------------------------------------------



[signature page of Stock Option Cancellation Agreement]



The Company and Employee have caused this Agreement to be signed and delivered
as of the ___ day of October 2010.






 

J. ALEXANDER’S CORPORATION

     

By:

 

Name of Employee

Name:

Title:



2

--------------------------------------------------------------------------------





Exhibit A

Description of Cancelled Options

[Table]



TOTAL OPTIONS CANCELLED:                          



3